DETAILED ACTION
In Applicant’s Response filed 7/12/21, Applicant has amended claims 1 and 18-19. Claims 8-9 have been cancelled. Currently, claims 1-7 and 10-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/21 has been entered.
 
Response to Amendments/Arguments
Applicant’s amendments and arguments filed 7/12/21 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vincent Re (attorney of record) on 11/18/21.
The application has been amended as follows:
IN THE CLAIMS:
The claims have been amended as follows:
1. A  bandage including at least two portions with different concentrations of silver treatment upon the at least two portions of the bandage, the bandage comprising:
a cloth layer portion comprising: 
two side tab portions and one central portion provided therebetween,
a first silver treatment including a first silver concentration  of  between 5-15%, wherein the first silver treatment is operable to release silver ions to skin around a wound site of a wearer;  and 
an adhesive layer provided upon a bottom surface of each of the side tab portions of the cloth layer portion and configured to adhere the bandage to  the skin  around  the wound site without contacting the wound site; 
an absorbent pad portion provided on a bottom surface of the central portion of the cloth layer portion such that the absorbent pad portion is operable to contact the wound site of the wearer and  separate the cloth layer portion from the wound site of  the wearer during use of the bandage, the absorbent pad portion comprising a second silver treatment including a second silver concentration of  1%-2%, wherein the second silver concentration is lower than the first silver concentration and the second silver treatment is operable to release silver ions directly to the wound site; 
wherein the first silver treatment has a relatively higher silver concentration than the second silver treatment so that the cloth layer portion provides a reservoir of silver that can propagate outwardly from the bandage over time  to release silver ions  to the skin around the wound site and provide antimicrobial properties to the skin around the bandage  
.


In claim 3, line 1: “device” has been changed to --bandage--.
In claim 4, line 1: “device” has been changed to --bandage--.
CANCEL claims 5-7
In claim 10, line 1: “device” has been changed to --bandage--.
In claim 11, line 1: “device” has been changed to --bandage--.
In claim 12, line 1: “device” has been changed to --bandage--.
In claim 12, line 4: “mesh” has been changed to --net layer--.
In claim 13, line 1: “device” has been changed to --bandage--.
In claim 14, line 1: “device” has been changed to --bandage--.
In claim 15, line 1: “device” has been changed to --bandage--.
In claim 16, line 1: “device” has been changed to --bandage--.
In claim 17, line 1: “device” has been changed to --bandage--.
In claim 18, line 1: “device” has been changed to --bandage--.
In claim 19, line 1: “device” has been changed to --bandage--.
In claim 20, line 1: “device” has been changed to --bandage--.
 
Allowable Subject Matter
Claims 1-4 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claim 1 could either not be found or was not suggested in the prior art of record. The subject matter not found was a bandage comprising: a a second silver concentration of 1%-2%, wherein the second silver concentration is lower than the first silver concentration and the first silver treatment has a relatively higher silver concentration than the second silver treatment so that the cloth layer portion provides a reservoir of silver that can propagate outwardly from the bandage over time to release silver ions to the skin around the wound site and provide antimicrobial properties to the skin around the bandage, in combination with the other elements in the claims.
The closest prior art of record is Flick (US 2006/0264796), which discloses conductive wound dressings having anti-microbial, therapeutic or prophylactic properties (para [0003]) which include a metal coating which varies from about 5% to about 40% by weight or wherein the layers of the dressing are formed from filaments/fibers that can be metal plated, wherein it is “preferable [that] …between about 14% to about 22% of the weight of the plated fabric is composed of metallic silver” (para [0121]). Flick also discloses that “the conductivity of the plated fiber can significantly decrease when the percent of weight of plated fabric falls below about 10%” (para [0121]). Thus, although Flick discloses use of silver to provide anti-microbial effect at a wound site, Flick fails to disclose a silver concentration of 1-2% and there would be no motivation to modify the concentration to be within this range due to the significant decrease in conductivity which would result at concentrations below 10%. Additionally, there is no disclosure or suggestion in Flick of providing a first silver treatment in the cloth layer portion that has a relatively higher silver concentration than a second silver treatment in the absorbent pad portion to provide a reservoir of silver that can propagate outwardly from the bandage over time to release silver ions to the skin around the wound site and provide antimicrobial properties to the skin around the bandage.
Belenkaya (US 2003/0069369) (see para [005859]) and Macoviak (US 2013/0177504) (see para [0166]) teach that very low amounts of silver can be provided in absorbent materials, but these references do not teach providing such low silver concentrations in an absorbent pad that is combined with a cloth layer having a relatively higher silver concentration to provide a bandage having a reservoir of silver that can propagate outwardly from the bandage over time. Also, it would not be obvious to modify the absorbent layer in Flick to have a low silver concentration as taught by these references (i.e. in the range of 1-2%) due to the resulting decrease in conductivity as discussed above. 
Yang et al ("A Novel Silver-Containing Absorbent Wound Dressing based on Spacer Fabric"; J. Mater. Chem. B. 2017, 5, 6786-6793) teaches a silver containing spacer fabric that is used as a wound dressing (fig 5) wherein the fabric includes a wound contacting layer (bottom layer in fig 5) having a lower silver concentration than the top layer of the dressing (top layer in fig 5 has a silver content of 0.982 mg/g which is higher than the silver content of the bottom layer which is 0.252 mg/g). In Yang, however, the wound contacting bottom layer is not an absorbent pad but, instead, is a hydrophobic material which will not absorb fluids. The only layer in the dressing of Yang that is absorbent is the middle layer which has a significantly higher silver concentration than either of the top or bottom layers (2.185 mg/g as compared to 0.982 mg/g and 0.252 mg/g). Thus, like Belenkaya and Macoviak, Yang fails to teach a low silver concentration in an absorbent pad that is combined with a cloth layer having a relatively higher 
Therefore, for at least the reasons provided above, the prior art of record fails to disclose or suggest the subject matter of claim 1 of the present application. 
Claims 2-4 and 10-20 are allowed insofar as they depend directly or indirectly on claim 1 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786